107 F.3d 4
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Gerard SPITALIERI, Plaintiff-Appellant,v.NEW YORK TRANSIT AUTHORITY, Carmen S. Suardy, individuallyand as Vice President, Labor Relations of the NewYork City Transit Authority, Defendants-Appellees.
No. 96-7710.
United States Court of Appeals, Second Circuit.
Jan. 28, 1997.

Appearing for Appellant:Kenneth E. Gordon, Gordon & Gordon, N.Y., N.Y.
Appearing for Appellees:Evelyn Jonas, NYC Transit Authority, Brooklyn, N.Y.
Present Hon.  James L. OAKES, Hon.  Amalya L. KEARSE, Hon.  Dennis JACOBS, Circuit Judges.


1
Appeal from the United States District Court for the Southern District of New York.


2
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


3
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Preska's Memorandum and Order dated May 13, 1996.